Proceeding pursuant to section 298 of the Executive Law to review a determination of the State Human Rights Appeal Board, which affirmed an order of the State Division of Human Rights dismissing a discrimination complaint after preliminary investigation for lack of probable cause. On October 25, 1978, petitioner, then 57 years old, filed a complaint with the State Division of Human Rights in which he charged that General Electric discriminated against him by refusing to hire him because of his age and disability. The regional director of the division wrote on the following day to General Electric and required it to respond to an investigatory inquiry form. On November 14, 1978, a field representative of the division interviewed a representative of General Electric and filed an investigation report. On December 19, 1978, the field representative forwarded to petitioner General Electric’s answers to the allegations of his complaint, and on December 21, 1978 he met with petitioner to discuss his complaint. By determination dated December 22, 1978, the division dismissed the complaint for lack of probable cause to believe that General Electric had engaged in an unlawful discriminatory practice against petitioner. The Human Rights Appeal Board affirmed that determination, and this proceeding ensued. Petitioner’s contention that the board failed to consider General Electric’s alleged discrimination against him in August of 1972 must be rejected. Subdivision 5 of section 297 of the Executive Law requires that a complaint must be filed within one year of the alleged unlawful discriminatory practice. Petitioner’s complaint was filed on October 25, 1978 and, therefore, was untimely. Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Greenblott, Main, Mikoll and Casey, JJ., concur.